Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed April 4, 2022 have been entered. Accordingly, claims 1-17 are currently pending. The Examiner acknowledges the amendments of claims 1, 6, 8-9, 10, and 15. Claim 17 is newly presented by applicant. The previous claim interpretation and claim objections have been withdrawn due to applicant’s amendments and arguments. The previous 102 and 103 have been withdrawn due to applicant’s amendments. However, a new grounds of rejection of rejection has been made due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beechcraft Bonaza & Baron (PN 30M-B35/58 Jack Instructions), hereinafter refer to as Bonaza, in view of Bordwell (US Pub. No. 2009/0236183). 
Regarding claim 1, Bonza disclose: a portable lifting apparatus (see annotated figures below and description) comprising: 
a base member (Detail C); 
a lifting member (Detail A and see also Figure 3 on page 1) coupled to the base member (see annotated figure below), the lifting member configured to move between a first position and a second position (see page 2-3 figures 2 and step 6 on page 2); and 
a coupling member (elements 30M-B35/58-P and 30M-B35/58-A), that includes an axle engagement member (element 30M-B35/58-P and see also Detail B), configured to couple the lifting member to an axle of a vehicle via the axle engagement member (see page 2 under “instructions” and steps 2-4), 
wherein the lifting member raises the vehicle from a first height to a second height when the lifting member is moved from the first position to the second position (Giving that the prior art meets the structural limitations and on page 1 under description states that device is designed to lift and in (Figure 3) states utilizing a jack which are well known in the art to raise vehicles, the prior art will be capable of raising the vehicle from a first height to a second height when the lifting member is moved from the first position to the second position).

    PNG
    media_image1.png
    475
    1144
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    704
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    577
    703
    media_image3.png
    Greyscale


However, Bonaza appears to be silent wherein the base member having a housing.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), and a base member (Detail A) having a housing (element 2).

    PNG
    media_image4.png
    727
    518
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the portable lifting apparatus comprises a base member having a housing. Doing so provides the base member having a housing in order to provide a durable rigid structure to protect and prevent the lifting member from being damaged during lifting operations.
Regarding claim 2, Bonaza modified discloses all the elements as claimed of claim 1, but appears to be silent wherein the portable lifting apparatus further comprising a first support arm extending from a first side of the housing and a second support arm extending from a second side of the housing.
Bordwell further teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), a base member (Detail A) having a housing (element 2), and further comprising a first support arm (element 4/Detail B) extending from a first side of the housing (see annotated figure below) and a second support arm (element 4/Detail C) extending from a second side of the housing (see annotated figure below).

    PNG
    media_image5.png
    727
    781
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the portable lifting apparatus further comprising a first support arm extending from a first side of the housing and a second support arm extending from a second side of the housing. Doing so provides support arms extending from the housing in order to support the device at different locations during lifting operations, thus preventing the device from falling and being damaged during use. 
Regarding claim 4, Bonaza modified discloses all the elements as claimed of claim 1, but appears to be silent wherein the housing is formed in a rectangular shape.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), a base member (Detail A) having a housing (element 2), and wherein the housing is formed in a rectangular shape (see annotated figure below).

    PNG
    media_image6.png
    727
    503
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the housing is formed in a rectangular shape. Doing so provides a base member having a rectangular shape housing in order to provide a durable rigid structure to protect and prevent the lifting member from being damaged during lifting operations, thus enhancing the device. 
Regarding claim 5, Bonaza modified discloses all the elements as claimed of claim 1 and further discloses a lifting member (Figure 3 on page 1) used to lift a vehicle, but appears to be silent wherein the lifting member includes a hydraulic system with a hydraulic cylinder and ram configured to lift the coupling member from the first position to the second position.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), a base member (Detail A) having a housing (element 2), and wherein the lifting member includes a hydraulic system (see paragraph 0013) with a hydraulic cylinder and ram (element 102 and see also paragraph 0013) configured to lift the coupling member from the first position to the second position (see paragraph 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the lifting member includes a hydraulic system with a hydraulic cylinder and ram configured to lift the coupling member from the first position to the second position. Doing so provides a hydraulic system with a hydraulic cylinder and ram in order to provide an easy control accurate lifting system to lift vehicles during operations.
Regarding claim 6, Bonaza modified discloses: wherein the axle engagement member of the coupling member comprises a detachable engagement member ((element 30M-B35/58-P/Detail B and see also annotated figure below showing the axle engagement member detached from the lifting member (figure 1) and attached (figure 2), thus being at detachable engagement member) configured to have a diameter (Detail C) which corresponds with an internal diameter of the axle of the vehicle (see figures 1 on pages 1-2 of the description and steps 3-4 under the instructions of page 1).

    PNG
    media_image7.png
    475
    1144
    media_image7.png
    Greyscale

Regarding claim 8, Bonza disclose: a method of using a portable lifting apparatus (see annotated figures below and description) for lifting a vehicle (Detail C) by an axle (see steps 3-4 under “instructions” on page 2) which portable lifting apparatus includes a base member (Detail D), a lifting member (Detail A and see also Figure 3 on page 1) coupled to the base member (see annotate figure below), the lifting member configured to move between a first position and a second position (see page 2-3 figures 2 and step 6 on page 2), and a coupling member (elements 30M-B35/58-P and 30M-B35/58-A) configured to couple the lifting member to the axle of the vehicle using an axle engagement member (element 30M-B35/58-P/Detail B and see also see page 2 under “instructions” steps 2-4), wherein the lifting member raises the vehicle from a first height to a second height when the lifting member is moved from the first position to the second position (see page 2-3 figures 2 and see also see page 2 under “instructions” step 5), the method comprising: 
disposing the base member adjacent to the axle of the vehicle (see page 2-3 figure 2 and see also see page 2 under “instructions” step 5); 
inserting the coupling member into the axle of the vehicle (see page 2-3 figures 1-2 and see also see page 2 under “instructions” steps 2-4); and 
activating the lifting member to lift the coupling member and the axle of the vehicle from the first position to the second position (see page 2-3 figures 1-2 and see also see page 2 under “instructions” step 6). 

    PNG
    media_image8.png
    477
    1144
    media_image8.png
    Greyscale


    PNG
    media_image2.png
    450
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    577
    703
    media_image3.png
    Greyscale


However, Bonaza appears to be silent wherein the base member having a housing.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), and a base member (Detail A) having a housing (element 2).

    PNG
    media_image4.png
    727
    518
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the portable lifting apparatus comprises a base member having a housing. Doing so provides the base member having a housing in order to provide a durable rigid structure to protect and prevent the lifting member from being damaged during lifting operations.
Regarding claim 10, Bonza disclose: a portable lifting apparatus (see annotated figures below and description) comprising: 
a base member (Detail C); 
a lifting member (Detail A and see also Figure 3 on page 1) coupled to the base member (see annotate figure below), the lifting member configured to move between a first position and a second position (see page 2-3 figures 2 and step 6 on page 2); and 
a coupling member (elements 30M-B35/58-P and 30M-B35/58-A), that includes an axle engagement member (element 30M-B35/58-P and see also Detail B), configured to couple the lifting member to an axle of an aircraft via the axle engagement member (see page 2 under “instructions” and steps 2-4), 
wherein the lifting member is configured to lift the aircraft via the axle using the coupling member (see page 2-3 figures 1-2 and see also see page 2 under “instructions” step 6).


    PNG
    media_image1.png
    475
    1144
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    577
    703
    media_image3.png
    Greyscale


However, Bonaza appears to be silent wherein the base member having a housing.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), and a base member (Detail A) having a housing (element 2).

    PNG
    media_image4.png
    727
    518
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the portable lifting apparatus comprises a base member having a housing. Doing so provides the base member having a housing in order to provide a durable rigid structure to protect and prevent the lifting member from being damaged during lifting operations.
Regarding claim 11, Bonaza modified discloses all the elements as claimed of claim 10, but appears to be silent wherein the portable lifting apparatus further comprising a first support arm extending from a first side of the housing and a second support arm extending from a second side of the housing.
Bordwell further teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), a base member (Detail A) having a housing (element 2), and further comprising a first support arm (element 4/Detail B) extending from a first side of the housing (see annotated figure below) and a second support arm (element 4/Detail C) extending from a second side of the housing (see annotated figure below).

    PNG
    media_image5.png
    727
    781
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the portable lifting apparatus further comprising a first support arm extending from a first side of the housing and a second support arm extending from a second side of the housing. Doing so provides support arms extending from the housing in order to support the device at different locations during lifting operations, thus preventing the device from falling and being damaged during use. 
Regarding claim 13, Bonaza modified discloses all the elements as claimed of claim 10, but appears to be silent wherein the housing is formed in a rectangular shape.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), a base member (Detail A) having a housing (element 2), and wherein the housing is formed in a rectangular shape (see annotated figure below).

    PNG
    media_image6.png
    727
    503
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the housing is formed in a rectangular shape. Doing so provides a base member having a rectangular shape housing in order to provide a durable rigid structure to protect and prevent the lifting member from being damaged during lifting operations, thus enhancing the device. 
Regarding claim 14, Bonaza modified discloses all the elements as claimed of claim 10 and further discloses a lifting member (Figure 3 on page 1) used to lift a vehicle, but appears to be silent wherein the lifting member includes a hydraulic system with a hydraulic cylinder and ram configured to lift the coupling member from the first position to the second position.
Bordwell teaches it was known in the art to have a portable lifting apparatus (Figures 1-4) comprising a lifting member (element 5), a coupling member (element 6), a base member (Detail A) having a housing (element 2), and wherein the lifting member includes a hydraulic system (see paragraph 0013) with a hydraulic cylinder and ram (element 102 and see also paragraph 0013) configured to lift the coupling member from the first position to the second position (see paragraph 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza with the teachings of Bordwell to provide wherein the lifting member includes a hydraulic system with a hydraulic cylinder and ram configured to lift the coupling member from the first position to the second position. Doing so provides a hydraulic system with a hydraulic cylinder and ram in order to provide an easy control accurate lifting system to lift vehicles during operations.
Regarding claim 15, Bonaza modified discloses: the portable lifting apparatus of claim 14, wherein the axle engagement member of the coupling member comprises a detachable engagement member ((element 30M-B35/58-P/Detail B and see also annotated figure below showing the axle engagement member detached from the lifting member (figure 1) and attached (figure 2), thus being at detachable engagement member) configured to have a diameter (Detail C) which corresponds with an internal diameter of the axle of the vehicle (see figures 1 on pages 1-2 of the description and steps 3-4 under the instructions of page 1).

    PNG
    media_image7.png
    475
    1144
    media_image7.png
    Greyscale

Regarding claim 17, Bonaza modified discloses all the elements as claimed of claim 10, but appears to be silent wherein the first support arm and the second support arm are selectively detachable from the housing.
However, to would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonaza to provide wherein the first support arm and the second support arm are selectively detachable from the housing, since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be have device comprise of different separable parts in order to be able to interchange damaged parts instead of having to replace the entire device. (See MPEP 2144.04 (V)(C))
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beechcraft Bonaza & Baron (PN 30M-B35/58 Jack Instructions), hereinafter refer to as Bonaza, in view of Bordwell (US Pub. No. 2009/0236183) as applied to claims 1-2 above, and further in view of Perlstein (US Pub. No. 2018/0339890).
Regarding claim 3, Bonaza modified discloses all the elements as claimed of claim 1, but appears to be silent wherein a width between the first support arm and the second support arm is adjustable.
Perlstein teaches it was known in the art to have a portable lifting apparatus (Figures 2A-3B element 200) comprising a base member (elements 212A/B) having a housing, a lifting member (see paragraph 0103), a coupling member (elements 203A/B), a first support arm (element 214B), a second support arm (element 214B), and wherein a width between the first support arm and the second support arm is adjustable (see paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bonaza with the teachings of Perlstein to provide wherein a width between the first support arm and the second support arm is adjustable. Doing so provides the first support arm and the second support arm to have their widths adjustable based on the size or diameter of the wheel in order to accommodate different sized vehicle’s and stably support the weight of the lifted vehicle during lifting operations. 
Regarding claim 12, Bonaza modified discloses all the elements as claimed of claim 10, but appears to be silent wherein a width between the first support arm and the second support arm is adjustable.
Perlstein teaches it was known in the art to have a portable lifting apparatus (Figures 2A-3B element 200) comprising a base member (elements 212A/B) having a housing, a lifting member (see paragraph 0103), a coupling member (elements 203A/B), a first support arm (element 214B), a second support arm (element 214B), and wherein a width between the first support arm and the second support arm is adjustable (see paragraph 0095).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bonaza with the teachings of Perlstein to provide wherein a width between the first support arm and the second support arm is adjustable. Doing so provides the first support arm and the second support arm to have their widths adjustable based on the size or diameter of the wheel in order to accommodate different sized vehicle’s and stably support the weight of the lifted vehicle during lifting operations. 
Claims 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beechcraft Bonaza & Baron (PN 30M-B35/58 Jack Instructions), hereinafter refer to as Bonaza, in view of Bordwell (US Pub. No. 2009/0236183) as applied to claims 1-2 above, and further in view of Bach (US Patent No. 5,297,915).
Regarding claim 7, Bonaza modified discloses all the elements as claimed of claim 1, but appears to be silent wherein the second height is between about 6 inches to about 36 inches from the first height.
Bach teaches it was known in the art to have a portable lifting apparatus (Figures 1-6 element 10) comprising a base member (element 12), a lifting member (elements 24/26/28), a coupling member (element 80), wherein the lifting member raises from a first height (Detail A) to a second height (Detail B), and wherein the second height is between about 6 inches to about 36 inches from the first height (see col. 4, ll. 17-42 where the prior art states supporting object from a height range of 29-42 inches, thus meeting the range between the first and second height).

    PNG
    media_image9.png
    655
    803
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bonaza with the teachings of Bach to provide wherein the second height is between about 6 inches to about 36 inches from the first height. Doing so provides the lifting member to have a second height that is between about 6 inches to about 36 inches from the first height in order to ensure there is an adequate clearance of the vehicle from the ground, thus allowing the user to easily install/remove components from the vehicle without abutting the ground during operations.
Regarding claim 9, Bonaza modified discloses all the elements as claimed of claim 8, but appears to be silent wherein the second height is between about 6 inches to about 36 inches from the first height.
Bach teaches it was known in the art to have a portable lifting apparatus (Figures 1-6 element 10) comprising a base member (element 12), a lifting member (elements 24/26/28), a coupling member (element 80), wherein the lifting member raises from a first height (Detail A) to a second height (Detail B), and wherein the second height is between about 6 inches to about 36 inches from the first height (see col. 4, ll. 17-42 where the prior art states supporting object from a height range of 29-42 inches, thus meeting the range between the first and second height).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bonaza with the teachings of Bach to provide wherein the second height is between about 6 inches to about 36 inches from the first height. Doing so provides the lifting member to have a second height that is between about 6 inches to about 36 inches from the first height in order to ensure there is an adequate clearance of the vehicle from the ground, thus allowing the user to easily install/remove components from the vehicle without abutting the ground during operations.
Regarding claim 16, Bonaza modified discloses all the elements as claimed of claim 10, but appears to be silent wherein the second height is between about 6 inches to about 36 inches from the first height.
Bach teaches it was known in the art to have a portable lifting apparatus (Figures 1-6 element 10) comprising a base member (element 12), a lifting member (elements 24/26/28), a coupling member (element 80), wherein the lifting member raises from a first height (Detail A) to a second height (Detail B), and wherein the second height is between about 6 inches to about 36 inches from the first height (see col. 4, ll. 17-42 where the prior art states supporting object from a height range of 29-42 inches, thus meeting the range between the first and second height).

    PNG
    media_image9.png
    655
    803
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bonaza with the teachings of Bach to provide wherein the second height is between about 6 inches to about 36 inches from the first height. Doing so provides the lifting member to have a second height that is between about 6 inches to about 36 inches from the first height in order to ensure there is an adequate clearance of the vehicle from the ground, thus allowing the user to easily install/remove components from the vehicle without abutting the ground during operations.

Response to Arguments
Applicant’s arguments filed on 04/04/2022 with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the current rejection being used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/01/2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723